Fourth Court of Appeals
                                San Antonio, Texas
                                      January 8, 2019

                                   No. 04-18-00805-CV

                  IN THE INTEREST OF E.M.T., ET AL CHILDREN,

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA00191
                       Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
      The appellee’s motion for extension of time to file brief is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court